                                          Case 5:19-cv-02520-LHK Document 173 Filed 09/10/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     CONTINENTAL AUTOMOTIVE                             Case No. 19-CV-02520-LHK
Northern District of California
 United States District Court




                                         SYSTEMS, INC.,
                                  13                                                        ORDER DENYING WITHOUT
                                                         Plaintiff,
                                                                                            PREJUDICE PLAINTIFF'S MOTION
                                  14                                                        FOR ANTI-SUIT INJUNCTION
                                                    v.
                                  15                                                        Re: Dkt. No. 32
                                         AVANCI, LLC, et al.,
                                  16
                                                         Defendants.
                                  17

                                  18          On June 12, 2019, Plaintiff filed a motion for an anti-suit injunction against Defendants
                                  19   Avanci, LLC, Avanci Platform International Ltd., Nokia Corp., Nokia of America Corp., Nokia
                                  20   Solutions and Networks US LLC, Nokia Solutions and Networks Oy, Nokia Technologies Oy,
                                  21   Conversant Wireless Licensing SARL (“Conversant”), Optis UP Holdings, LLC, Optis Cellular
                                  22   Technology, LLC, and Optis Wireless Technology, LLC (collectively, “Original Defendants”).
                                  23   ECF No. 32 (“Mot.”).
                                  24          On July 24, 2019, all Original Defendants except Conversant filed a consolidated
                                  25   opposition. ECF No. 102 (“Opp.”). Plaintiff filed its reply on August 9, 2019. ECF No. 128
                                  26   (“Reply”).
                                  27          On July 23, 2019, Plaintiff filed a first amended complaint that added Sharp Corp.
                                  28                                                    1
                                       Case No. 19-CV-02520-LHK
                                       ORDER DENYING WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR ANTI-SUIT INJUNCTION
                                          Case 5:19-cv-02520-LHK Document 173 Filed 09/10/19 Page 2 of 3




                                   1   (“Sharp”) as a Defendant. ECF No. 97.

                                   2           On September 6, 2019, Sharp filed a letter that sought a court order to clarify whether

                                   3   Plaintiff’s pending motion for anti-suit injunction can be directed to Sharp. ECF No. 172-1. Sharp

                                   4   argues that Plaintiff’s motion for anti-suit injunction does not apply to Sharp because the deadline

                                   5   to file an opposition brief to Plaintiff’s motion for anti-suit injunction was July 24, 2019, before

                                   6   Sharp was served on July 26, 2019, ECF No. 114, and before Sharp’s counsel entered their

                                   7   appearances on August 16, 2019, ECF Nos. 138, 140.

                                   8           It is unclear whether the motion for anti-suit injunction, and if granted, the anti-suit

                                   9   injunction, extends to Sharp. Plaintiff appears to believe that its motion for anti-suit injunction

                                  10   extends to Sharp. See, e.g., Reply at 2 (stating that Plaintiff wishes to “obtain as expeditious a

                                  11   ruling as possible . . . given the acute risk that Nokia, Sharp, and possibly others will continue to

                                  12   employ abusive tactics in other jurisdictions while this motion remains pending”). However, the
Northern District of California
 United States District Court




                                  13   Court’s limited resources would be unduly burdened if the Court were required to resolve an

                                  14   additional motion for anti-suit injunction directed solely at Sharp. In addition, the Court previously

                                  15   ordered Defendants to file a consolidated opposition, ECF No. 76 at 2, so it would be inequitable

                                  16   to allow Sharp to oppose a potential motion for anti-suit injunction directed solely at Sharp even

                                  17   though every other Defendant was ordered to file a consolidated opposition.

                                  18           For the reasons stated above, the Court hereby DENIES without prejudice Plaintiff’s

                                  19   motion for anti-suit injunction. If Plaintiff elects to do so, Plaintiff may refile a motion for anti-suit

                                  20   injunction that includes Sharp. The Court hereby ORDERS all Defendants that wish to file an

                                  21   opposition to Plaintiff’s refiled motion for anti-suit injunction to do so in one consolidated

                                  22   opposition. The page limits set forth in the Civil Local Rules shall govern.

                                  23           The Court also DENIES without prejudice the administrative motions to file documents

                                  24   under seal associated with the briefing on Plaintiff’s motion for anti-suit injunction. See ECF Nos.

                                  25   28, 30, 31, 101, 127.

                                  26   IT IS SO ORDERED.

                                  27

                                  28                                                       2
                                       Case No. 19-CV-02520-LHK
                                       ORDER DENYING WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR ANTI-SUIT INJUNCTION
                                         Case 5:19-cv-02520-LHK Document 173 Filed 09/10/19 Page 3 of 3




                                   1   Dated: September 10, 2019

                                   2

                                   3                                           ______________________________________
                                                                               LUCY H. KOH
                                   4                                           United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                            3
                                       Case No. 19-CV-02520-LHK
                                       ORDER DENYING WITHOUT PREJUDICE PLAINTIFF'S MOTION FOR ANTI-SUIT INJUNCTION
